DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 3/5/19.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claims 1 - 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima et al. (JP2014-142193, hereinafter Mizushima – See IDS dated 5/21/19).
Regarding claim 1, Mizushima discloses an apparatus comprising an electrostatic-capacity-type sensor electrode layer 50, 100 having a plurality of sensing units 102, 106, 100a, 100b, a reference electrode layer 40 opposed to one main face of the sensor electrode layer; and a deformable layer 20 disposed between the reference electrode layer and the sensor electrode layer, the deformable layer being to deform elastically due to application of pressure, wherein the deformable layer is recessed between the sensing units or discontinuous between the sensing units, and the reference electrode layer has a shaped portion between the sensing units (See Figs. 1, 7, 13 and 16, See Pg. 3, Paras. 0033 – 0036 and Pg. 5, Para. 0044).
 	Regarding claim 2, the shaped portion of the reference layer 40 is bent in a recessed shape, a protruding shape, or an uneven shape (See Fig. 7).
 	Regarding claim 3, the shaped portion is curved in an arch shape toward the sensor electrode layer (See Fig. 7).
 	Regarding claim 4, the shaped portion is bent in a recessed shape, and the shaped portion is stuck to a portion between the sensing units (See Fig. 11).
 	Regarding claim 5, the shaped portion is extensible and contractible (See Fig. 13).
  	Regarding claim 6, the shaped portion has a corrugated shape (See Fig. 10).
 	Regarding claim 7, the reference electrode layer 40 is an uneven layer having a protruding shape at a position opposed to each of the sensing units and having a recessed shape at an opposed position between the sensing units, and the recessed 
 	Regarding claim 9, the reference electrode layer 40 is opposed to part of the one main face of the sensor electrode layer 100 (See Fig. 13).
 	Regarding claim 10, the plurality of sensing units is disposed one-dimensionally or two-dimensionally (See Fig. 13).
 	Regarding claim 11, the deformable layer includes a dielectric (See Pg. 3, Para. 0036).	Regarding claim 12, the dielectric is a foamed resin or an insulating elastomer (See Pg. 3, Para. 0036). 	Regarding claim 14, the sensor electrode layer includes a plurality of sensing units 102, 106, 100a, 100b, the reference electrode layer 40 is opposed to one main face of the sensor electrode layer; and a plurality of elastic members 20 are provided, wherein the elastic members are each provided between the reference electrode layer and the sensing unit, and the reference electrode layer has a shaped portion between the sensing units (See Figs. 1, 7, 13 and 16, See Pg. 3, Paras. 0033 – 0036 and Pg. 5, Para. 0044). 	Regarding claim 15, each of the elastic members 20 is a columnar body or a spring-shaped member (See Fig. 2).

 	Regarding claim 13, Yamada discloses an apparatus comprising an electrostatic-capacity-type sensor electrode layer 10 having a plurality of sensing units 8, 9, a first reference electrode layer 3 opposed to a first main face of the sensor electrode layer; a second reference electrode layer 5 opposed to a second main face of the sensor electrode layer; a first deformable layer 6 disposed between the first reference electrode layer and the sensor electrode layer, the first deformable layer being to deform elastically due to application of pressure; and a second deformable layer 2 disposed between the second reference electrode layer and the sensor electrode layer, the second deformable layer being to deform elastically due to application of pressure, wherein the first deformable layer and the second deformable layer are recessed between the sensing units or discontinuous between the sensing units, and the first reference electrode layer and the second reference electrode layer each have a shaped portion between the sensing units (See Pg. 5, Paras. 0013 – 1014 and Pg. 6, Paras. 0015 – 0019).
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima in view of Casio Computer Co. (JPS60-084532, See IDS dated 5/21/19).
 	Regarding claim 16, Mizushima discloses an apparatus comprising an electrostatic capacity-type sensor electrode layer 50, 100 having a plurality of sensing units 102, 106, 100a, 100b, a reference electrode layer 40 opposed to one main face of the sensor electrode layer; and a deformable layer 20 disposed between the reference electrode layer and the sensor electrode layer, the deformable layer being to deform elastically due to application of pressure, wherein the deformable layer is recessed between the sensing units or discontinuous between the sensing units, and the reference electrode layer has a shaped portion between the sensing units (See Figs. 1, 7, 13 and 16, See Pg. 3, Paras. 0033 – 0036 and Pg. 5, Para. 0044).
 	Mizushima fails to disclose that the sensor comprises a band.  	However, Casio Computer Co. discloses a sensor having a watchband (See Pg. 2, lines 1 – 5).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mizushima according to the teachings of Casio Computer Co. for the purpose of, easily producing a bend in a watchband since erroneous input key application of a key switch is prevented (See Casio Computer Co., Pg. 3, lines 23 – 27).
 	Regarding claim 19, Mizushima fails to disclose that the sensor includes a wristwatch-type electronic device comprising a band.  	However, in Casio Computer Co., the sensor comprises a watchband (See Pg. 2, lines 1 – 5).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mizushima according to the teachings of Casio Computer Co. for the purpose of, easily producing a bend in a watchband since erroneous input key application of a key switch is prevented (See Casio Computer Co., Pg. 3, lines 23 – 27).

Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Kobayashi et al. (11,029,221) disclose a sensor, input device, and electronic apparatus. 	Kawaguchi et al. (2016/0239135) disclose an input device and electronic apparatus including the same. 	Shinkai et al. (2015/0070306) disclose a sensor device, input device, and electronic apparatus. 	Iida et al. (2013/0234734) disclose a sensor unit, input device, and electronic apparatus.10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/5/21